UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-4295



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


JAMES EDWARD JACKSON, a/k/a Amy,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-95-12)


Submitted:   August 28, 1997         Decided:   September 12, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elgine Heceta McArdle, MUSSER & MCARDLE, L.C., Wheeling, West
Virginia, for Appellant.     William D. Wilmoth, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Jackson pled guilty to conspiracy to possess with

intent to distribute and to distribute crack cocaine, 21 U.S.C.

§ 846 (1994), and was sentenced to a term of 210 months imprison-

ment. He contends that the district court clearly erred in finding

that he had not accepted responsibility for his offense. United
States Sentencing Commission, Guidelines Manual § 3E1.1 (Nov.
1996). We affirm.

     In November 1995, Jackson was indicted on one count of con-

spiracy and numerous distribution counts. He was arraigned in
January 1996 and released on bond with the condition, among others,

that he refrain from possession or use of drugs. In April 1996,

Jackson twice tested positive for use of cocaine; the second test
also disclosed marijuana use. Jackson's bond was revoked in June

and five days later he entered into a plea agreement. The probation

officer recommended that Jackson's failure to terminate his crim-

inal conduct made an adjustment for acceptance of responsibility

inappropriate. At sentencing, the government informed the court

that Jackson had been cooperative and, in accordance with the terms

of the plea agreement, recommended the adjustment. However, the
district court refused to award it because of Jackson's continued

criminal conduct. The court's decision was not clearly erroneous.

See United States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993); United

States v. Underwood, 970 F.2d 1336, 1338-39 (4th Cir. 1992).

     The sentence is therefore affirmed. We dispense with oral

argument because the facts and legal contentions are adequately

                                2
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3